This is an appeal from a judgment granting to plaintiff a peremptory writ of mandate against defendants, upon their refusal to answer after the overruling of their demurrer to plaintiff's petition, requiring defendants to grant, approve and allow a pension to plaintiff, as the widow of one *Page 435 
Frederick Joseph Baker, alleged to have been killed while in the discharge of his duty as a fireman of the city and county of San Francisco.
Section 5 of chapter VII, article IX of the San Francisco charter makes it the duty of the Board of Fire Pension Fund Commissioners to provide a pension in a designated amount, out of the Firemen's Relief Fund, for the widow of any "member or employee of the fire department who may be killed while in the performance of his duty."
The real question to be determined is, Do the admitted facts in the case show that Frederick Joseph Baker, the late husband of plaintiff, was killed while in the performance of his duty?
In this connection it may be noted that respondent claims that it is alleged in the complaint, and so admitted by demurrer, as an ultimate fact that said Baker was killed while in the performance of his duty. However, we think that from the whole record and the connection in which this allegation occurs it should properly be treated as a conclusion drawn by the pleader from the particular facts which are pleaded in detail. For the purposes of this discussion we shall so treat it, and the question then arises, Do the particular facts pleaded show that said Baker was killed in the performance of his duty as a member of the fire department?
In substance, these facts are that on the fifteenth day of June, 1910, said Baker, while in the performance of his duty in driving a hose-wagon, received a broken back and other bodily injuries, by the overturning of said hose-wagon; that as a result of such injuries he suffered great pain and anguish which caused him to become insane, and while so insane and because thereof he killed himself on the third day of September, 1910.
Under these circumstances, can it be said that Baker, within the meaning of the provisions of the charter, was "killed while in the performance of his duty"?
The trial court was of the opinion that he was, and accordingly directed that his widow be allowed the pension provided by law.
Neither side to the appeal has been able to cite to us any authority which may be said to be squarely in point. While *Page 436 
the case is not without difficulty, we think that the decision of the trial court was correct.
The injuries which Baker received may justly be said to have been the proximate cause of his death. They set in motion a train of events, operating from cause to effect, that, without the intervention of any outside and independent cause, resulted in his death.
We say that his death was not brought about by the intervention of any outside and independent cause advisedly, for although his own hand inflicted the wound of which he died, this was not an act for which he was either legally or morally responsible. Upon this phase of the argument the cases holding that suicide or self-destruction while insane does not exempt an insurer from liability under a policy excepting from the risk a death by suicide or the insured's own hand, where the insured commits suicide while insane, are illuminative. (SeeMutual Life Ins. Co. v. Terry, 82 U.S. 580, [21 L.Ed. 236];Breasted v. Farmers' Loan  Trust Co., 8 N.Y. 299, [59 Am. Dec. 482]; Newton v. Mutual Benefit Life Ins. Co., 76 N.Y. 426, [32 Am. Rep. 335]; Accident Ins. Co. v. Crandal,120 U.S. 527, [30 L.Ed. 740, 7 Sup. Ct. Rep. 685].)
It has been said that "self-destruction by a fellow-being bereft of reason can with no more propriety be ascribed to the act of his own hand than to the deadly instrument that may have been used by him for the purpose," and was no more his act in the sense of the law "than if he had been impelled by an irresistible physical force." (Accident Ins. Co. v. Crandal,120 U.S. 527, [30 L.Ed. 740, 7 Sup. Ct. Rep. 685].)
So in the case at bar, Baker cannot be said to have been the cause, either morally or legally, of his own death. The primary and efficient cause of his death was the dreadful injuries he received. These injuries set in motion a chain of events that, operating in a direct line from cause to effect and without the intervention of any independent force, resulted in his death. His death resulted without the intervention of any independent force, for the self-inflicted wound was the result of the insanity, which was in turn caused by the injuries. The injuries were thus the efficient and proximate cause of his death. "An efficient, adequate cause being found, must be deemed the true cause, unless some other cause *Page 437 
not incidental to it, but independent of it, is shown to have intervened between it and the result." (Travelers' Ins. Co. v.Murray, 16 Colo. 296, [25 Am. St. Rep. 267, 26 P. 774].)
The conclusion reached by the trial court certainly accords with the general purpose and spirit of the provisions of the charter, which intends a provision for the support of those dependent upon firemen whose death results from a faithful performance of a very hazardous duty. (Buckendorf v.Minneapolis Fire Department Relief Assn., 112 Minn. 298, [127 N.W. 1053, 1133].)
The judgment should be affirmed, and it is so ordered.
Lennon, P. J., and Kerrigan, J., concurred.